J.R. Wood and Gidlow Wood were by information filed in the district court of Bryan county jointly charged with the crime of assault with intent to kill. A severance was granted, and each upon his separate trial was found guilty of assault and battery as included in the charge contained in the information. The *Page 605 
punishment in each case was fixed by the jury at a fine of fifty dollars. From the judgments entered on the verdicts they appealed by filing in this court on November 14, 1914, a duly certified transcript of the record in each case. No briefs were filed, and when the case was called for final submission, no appearance was made on behalf of the plaintiffs in error. Whereupon the Attorney General moved that the appeals from the judgments rendered therein be dismissed. It appearing that the appeals herein have been abandoned the motion to dismiss the same is sustained and the cause remanded to the lower court with direction to enforce the judgments therein.